 

 [graphic.jpg]  
Antero Payment Solutions
24328 Vermont Ave #300
Harbor City, Ca. 90710
Office (310) 997-2482
Toll free (800) 499-0072
Fax (310) 954-9243
www.anteropaymentsolutions.com
 

 

 
PRIVATE LABELED AGREEMENT



THIS AGREEMENT is entered into as of the 3thday of October, 2011 (the “Effective
Date”) by and between Antero Payment Solutions, Inc., a Nevada corporation with
its principal place of business at 24328 Vermont Ave #300 Harbor City, Ca. 90710
U.S.A. (“Antero” or “Company”), and PayRoll Innovations, LLC, a Nevada Limited
Liability Company with a principal place of business at 12600 South 1733 West,
Suite 121, Riverton Utah 84065(“AGENT”).


 
Recitals



WHEREAS, Company is in the business, among other things, of developing,
promoting, licensing and supporting its Antero SVS (Third Party Processing
Application), Card of America and other debit based products the (“Private Label
Program”), as further defined herein;


WHEREAS, AGENT is in the business of, among other things, serving as an
independent sales representative for companies selling or licensing products and
services in the mobile wallet, credit, debit, prepaid, gift, and/or virtual card
programs; and


WHEREAS, Company and AGENT mutually desire that Company engage AGENT on a
non-exclusive basis to promote the private label mobile wallet, credit, debit,
prepaid, gift, and/or virtual card programs to Accountholders.


NOW, THEREFORE, in consideration of the mutual promises herein contained,
Company and AGENT (each a “Party”; together, the “Parties”) agree as follows:
 
1.  
Definitions.

 
In addition to those capitalized terms defined elsewhere in this Agreement, the
following terms shall have the following meanings:


“Account” shall mean a debit account issued by a Bank (defined herein).


“Accountholder” shall mean an individual, business, or organization authorized
by the Bank to receive an Account.


“Agreement” shall mean this Agreement between Company and AGENT and any
attachments, exhibits, schedules, addenda, and amendments thereto.


“Bank” shall mean those banking institutions identified by Company to AGENT that
have an established contractual relationship with Company for the sales and
processing of debit cards for the Private Label Program.


"Private Label Program" shall mean the Company’s Private Labeled Prepaid / Debit
/ Virtual / Mobile Wallet Card Programs and services provided exclusive to
AGENT.  As of the Effective Date, current sample artwork for the Private Label
card is contained in Schedule A to this Agreement.


“Scheduled Reviews” On cards placed in circulation under AGENT-defined fee
schedules,

 
Antero Payment Solutions a wholly-owned subsidiary of Anoteros, Inc. - Private
Label Agreement - Page 1 of 10

--------------------------------------------------------------------------------

 

[graphic.jpg]
Antero Payment Solutions
24328 Vermont Ave #300
Harbor City, Ca. 90710
Office (310) 997-2482
Toll free (800) 499-0072
Fax (310) 954-9243
www.anteropaymentsolutions.com
 


AGENT agrees to allow Company to charge a Minimum Performance Guarantee against
commissions owed AGENT for fees received on these same cards. This Guarantee
will be set at terms as agreed between the Parties from time to time, and the
Parties warrant that these rates will be negotiated in good faith. So long as
Company is able to run these card volumes at a profit, as further defined below,
before payment of any commissions to AGENT, this guarantee will be considered to
be satisfied. The Parties will work together to make adjustments to the Fee
Schedule as is commercially reasonable until both Parties are profitable.
However, AGENT reserves the right to forego Commissions on these card volumes,
and refuse to honor requests for further review once Company is able to achieve
a profit margin equal to it’s comparative minimums on similar populations of
active cards for at least two consecutive quarters.


 “Territory” shall mean the United States of America.


“Tracking Number” shall mean a registered number issued by Company to AGENT for
the purpose of tracking AGENT’s sales and active Accountholder status.
 
2.  
Scope of Agreement / Appointment.

 
Antero hereby appoints AGENT as a non-exclusive independent contractor sales
representative to promote the Private Label Program to Accountholders in the
Territory in accordance with the terms and conditions set forth in this
Agreement.
 
3.  
AGENT’s Responsibilities.

 
In addition to those responsibilities stated elsewhere in this Agreement, AGENT
shall:


a.  
AGENT is required to maintain its own sales training and continuously maintain a
full time staff of at least one (1) trained sales and marketing professional;



b.  
Promote the Private Label Program in the Territory, conduct promotional
activities, and advertise and distribute only Company approved promotional
material as may be provided by Company to AGENT from time to time;



c.  
Direct all Accountholders to purchase the Company’s Private Labeled Prepaid /
Debit / Virtual / Mobile Wallet Card Programs card(s) directly from Company;



d.  
If AGENT has a website and provides a link to Company’s website, AGENT shall
ensure that AGENT’s website at all times complies with all applicable laws and
that the AGENT’s website shall not contain any gambling, adult entertainment,
obscene, fraudulent or any other unlawful material or content or links to any
websites containing same;



e.  
AGENT shall require all prospective Accountholders to specifically identify
AGENT by name in their written and on-line applications to Company for the
Private Label card(s), or any other Private Label Program services, so that
Company may assign AGENT’s Tracking Number to such Accounts and be able to fully
account for and pay commission fees to AGENT for such Accounts. AGENT
acknowledges and agrees that it is AGENT’s sole responsibility


 
Antero Payment Solutions a wholly-owned subsidiary of Anoteros, Inc. - Private
Label Agreement - Page 2 of 10

--------------------------------------------------------------------------------

 

[graphic.jpg]
Antero Payment Solutions
24328 Vermont Ave #300
Harbor City, Ca. 90710
Office (310) 997-2482
Toll free (800) 499-0072
Fax (310) 954-9243
www.anteropaymentsolutions.com
 


f.  
and risk that an Accountholder specifically identifies AGENT, and that an
Accountholder’s failure to identify AGENT on its application form will result in
Company being unable to connect such Accountholder to AGENT and pay AGENT
commissions for the Accountholder’s Account. AGENT hereby releases Company from
any obligation to pay AGENT commissions under such circumstances;



g.  
Only provide pricing information to prospective Accountholders that has been
provided by Company to AGENT;



h.  
Not present itself as, or appear to be, a member or representative of Visa, not
use any Visa-owned mark on marketing materials such as business cards,
letterhead or stationery, and not knowingly enable Visa debit cards to be sold
through multi-level marketing (excluding Agent’s internal ISO network), or used
for gambling, adult entertainment, or fraudulent activity; and



i.  
 Not accept money from Accountholders.

 
4.  
Company’s Rights / Responsibilities.

 
In addition to those rights and responsibilities stated elsewhere in this
Agreement, Company shall have the following rights and responsibilities:


a.  
Company reserves the right, in its absolute discretion, at any time upon written
notice to AGENT, without incurring any liability to AGENT or otherwise, whether
in contract or tort, to change, reduce or expand the scope of the Private Label
Program, including any products or services therein and the prices charged for
Private Label Program transactions under the following conditions:



a.  
The Company’s Bank(s) increase their rates and Company is forced to pass same
onto all AGENTS of the Company

b.  
Company changes the rates by agreement between the Parties as a function of a
Scheduled Review defined later in this document

c.  
Federal or State regulations mandate the change



b.  
Company reserves the right to discontinue the sale of the Private Label Program
and sale or license of all products thereunder, under the following conditions:

 
a.  
The Company discontinues a product for sale through all Company AGENTS

b.  
Federal or State regulations force the discontinuation of a Company product

c.  
Such discontinuation takes place as agreed between the Parties as part of a
Scheduled Review Period



In all cases, Company will provide AGENT with as much advance written notice as
possible under the circumstances. Company will not charge rates or levy fees or
grant better terms and conditions that affect costs or profits to Agent than
Company provides to any other AGENT for similar Private Label Programs.

 
Antero Payment Solutions a wholly-owned subsidiary of Anoteros, Inc. - Private
Label Agreement - Page 3 of 10

--------------------------------------------------------------------------------

 

[graphic.jpg]
Antero Payment Solutions
24328 Vermont Ave #300
Harbor City, Ca. 90710
Office (310) 997-2482
Toll free (800) 499-0072
Fax (310) 954-9243
www.anteropaymentsolutions.com
 


 
c.  
All applications and orders for the Private Label Program, if sent to AGENT,
shall be immediately forwarded by AGENT to Company. Company reserves the right
in its sole discretion to accept or reject any such application or order without
any liabilities whatsoever to AGENT.


d.  
Company will assign AGENT’s Tracking Number to those Accounts where the Account
holders’ applications specifically identified AGENT by name in their written and
on-line applications to Company for the Private Label card(s) or other Private
Label Program services. Company shall have no duty to investigate and assign
tracking numbers to any Accountholder applications that do not specifically
identify AGENT.

 
5.  
Commission Payments / Payment Terms.

 
If the Company receives Private Label Program revenue from those Accountholders
that purchased the Private Label Program from Company during the term of this
Agreement, then subject to the terms and conditions of this Agreement, Company
shall pay AGENT sales commission fees in the following amounts and under the
following terms:


a.  
AGENT shall receive sales commissions in the amount specified in Schedule B to
this Agreement (PRIVATE LABEL CARD PROGRAM SALES COMMISSIONS).  AGENT’s
exclusive compensation from Company shall be the commission payments described
in this Section 5, less all taxes mandated by law.



b.  
Payment terms are net thirty (30) days from the last day of each Calendar month
during the term of this Agreement; provided, however, that the Company may
withhold remitting payment to AGENT until such time as the total amount due
AGENT exceeds the sum of $100.00 and/or all minimums are met.



c.  
Company shall continue to make commission payments to AGENT during the period
that the Account remains active (that is, until expiration or cancellation),
unless: (i) this Agreement is terminated according to the terms herein by reason
of AGENT’s uncured material breach of this Agreement, or (ii) the Account
issuing Bank ceases making payments to Company for such Account. If the issuing
Bank should resume/release such payments after a temporary stoppage, then such
released funds will be due and payable to Agent.



d.  
If any sales giving rise to Company’s payments to AGENT are reversed for any
reason, the sales commissions shall not be payable to AGENT and if Company has
already paid AGENT the commission for a sale that is reversed, Company shall
withhold applicable commissions from future payments to AGENT, making full
accounting of same in the affected commission statement.  If Company determines
in its reasonable judgment that it should provide the Bank a credit or discount
with respect to any sale for which a commission is payable to AGENT, Company
shall have the right to charge a proportional amount of the credit or discount
to AGENT’s commission and to deduct or set-off such proportion from the amount
otherwise payable to AGENT.

 
6.  
Warranty / Disclaimer / LIMITATION OF LIABILITY.

 

 
Antero Payment Solutions a wholly-owned subsidiary of Anoteros, Inc. - Private
Label Agreement - Page 4 of 10

--------------------------------------------------------------------------------

 

[graphic.jpg]
Antero Payment Solutions
24328 Vermont Ave #300
Harbor City, Ca. 90710
Office (310) 997-2482
Toll free (800) 499-0072
Fax (310) 954-9243
www.anteropaymentsolutions.com
 


 
  
AGENT WARRANTS THAT THE SERVICES IT PROVIDES HEREUNDER WILL BE PERFORMED IN A
PROFESSIONAL AND WORKMANLIKE MANNER.  EXCEPT FOR THOSE WARRANTIES PROVIDED IN
THIS AGREEMENT, AGENT HEREBY DISCLAIMS ALL OTHER WARRANTIES.  UNDER NO
CIRCUMSTANCES WILL COMPANY BE LIABLE FOR ANY INDIRECT, INCIDENTAL,
CONSEQUENTIAL, SPECIAL OR PUNITIVE DAMAGES (INCLUDING, BUT NOT LIMITED TO, LOST
PROFITS, EVEN IF A PARTY HAS BEEN ADVISED OF THE POSSIBILITY OF SUCH DAMAGES. IN
NO EVENT WILL THE AGGREGATE LIABILITY OR OBLIGATIONS OF EITHER PARTY ARISING
UNDER THIS AGREEMENT OR OTHERWISE EXCEED THE TOTAL AMOUNT THAT BECOMES DUE AND
OWING TO AGENT UNDER SECTION 5 HEREIN.

 
 
7.  
Mutual Confidentiality.

 
a.  
AGENT shall hold all proprietary and confidential information of ANTERO
(collectively, the “Antero Confidential Information”) in strict confidence by
exercising at least the same degree of diligence and care that it uses to avoid
disclosure or dissemination of its own highly confidential information, but in
no event less than a reasonable standard of diligence and care.  In this regard,
AGENT may disclose Confidential Information (a) to its owners, principals,
directors, managers, officers, employees representatives, agents and affiliates
who understand and are bound by the confidentiality and non-circumvention terms
of this Agreement, (b) to other Parties with the prior written consent of ANTERO
and the written agreement of such other Parties to be bound by the
confidentiality and non-circumvention terms of this Agreement and (c) to the
extent required by law; provided, however, in the latter case, AGENT shall give
ANTERO prompt written notice of any request or demand for such disclosure to
give ANTERO the opportunity to seek a restraining order to prevent such
disclosure and/or a protective order to limit such disclosure.  AGENT shall not
use the Confidential Information (i) for any purpose other than to operate under
this Agreement, (ii) for its own advantage or economic benefit outside the scope
of this Agreement or (iii) in any manner that would harm or otherwise be a
detriment to ANTERO.

 
b.  
ANTERO shall hold all proprietary and confidential information of AGENT
(collectively, the “Agent Confidential Information”) in strict confidence by
exercising at least the same degree of diligence and care that it uses to avoid
disclosure or dissemination of its own highly confidential information, but in
no event less than a reasonable standard of diligence and care.  In this regard,
ANTERO may disclose Confidential Information (a) to its owners, principals,
directors, managers, officers, employees representatives, agents and affiliates
who understand and are bound by the confidentiality and non-circumvention terms
of this Agreement, (b) to other Parties with the prior written consent of AGENT
and the written agreement of such other Parties to be bound by the
confidentiality and non-circumvention terms of this Agreement and (c) to the
extent required by law; provided, however, in the latter case, ANTERO shall give
AGENT prompt written notice of any request or demand for such disclosure to give
AGENT the opportunity to seek a restraining order to prevent such disclosure
and/or a protective order to limit such disclosure.  ANTERO shall not use the
Confidential Information (i) for any purpose other than to operate under this
Agreement, (ii) for its own advantage or economic benefit outside the scope of
this Agreement or (iii) in any manner that would harm or otherwise be a
detriment to AGENT.

 
 
8.  
Intellectual Property.

 

 
Antero Payment Solutions a wholly-owned subsidiary of Anoteros, Inc. - Private
Label Agreement - Page 5 of 10

--------------------------------------------------------------------------------

 

[graphic.jpg]
Antero Payment Solutions
24328 Vermont Ave #300
Harbor City, Ca. 90710
Office (310) 997-2482
Toll free (800) 499-0072
Fax (310) 954-9243
www.anteropaymentsolutions.com
 


 
AGENT acknowledges that Company (or its licensors, as applicable) shall retain
its entire right, title and interest in and to all trade secret, patent,
copyright, trademark and other intellectual property rights contained in or
related to the Private Label Program and products and services therein, and
AGENT shall have no ownership or other right, including any intellectual
property right, in or to any Private Label Program product or service.  AGENT
shall have no right to have or use any intellectual property owned or licensed
by Company, except as expressly authorized in this Agreement.  Nothing in this
Agreement is intended to transfer from Company to AGENT any intellectual
property or intellectual property right Company has in or related to any
Licensed Program product or service.
 
 
9.  
Mutual Non-Circumvention.

 
a.  
Proprietary Relationships.  As a result of receiving each other’s Confidential
Information and otherwise becoming familiar with each other’s business and
affairs, the Parties may obtain knowledge about each other’s banks, employees,
associates, partners, contacts, sources, contractors, vendors, other service
providers, customers and prospects (collectively, the “Proprietary
Relationships”) and each other’s plans and opportunities (collectively, the
“Proprietary Opportunities”). The Parties shall not use their knowledge of any
Proprietary Relationship or Proprietary Opportunity (a) for any purpose other
than to operate under this Agreement, (b) for their own advantage or economic
benefit outside the scope of this Agreement or (c) in any manner that would harm
or otherwise be a detriment to each other.  Without limiting the generality of
the foregoing, the Parties shall not, nor shall either Party assist any third
Party to, directly or indirectly, during the term of this Agreement or
thereafter, solicit, entice away or otherwise interfere with any customer,
including, without limitation, the Customers who are customers pursuant to this
Agreement.

 
b.  
Ownership of Customers and Customer Agreements.  Commissions accruing to AGENT
from this Agreement shall be and remain the sole and exclusive property of
AGENT, but are subject to certain restrictions and rights of offset by ANTERO as
specifically allowed in this Agreement and may not be sold or transferred
without permission from ANTERO.  All relationships with Customers of AGENT are
the exclusive property of AGENT.  However, the cards, accounts and banking
relationships of the Customers shall remain the sole property of the issuing
Bank.

 
c.  
Non-solicitation of Customers.  During the initial or any renewal term of this
Agreement, and thereafter upon expiration without renewal or earlier
termination, for any reason, and for so long as AGENT receives payments from
ANTERO in accordance with this Agreement; and for a period of one (1) year
following the termination of this Agreement or the cessation of payments to
Agent hereunder, whichever is longer, ANTERO shall not cause or permit any of
their respective agents, employees, independent contractors, subsidiaries, or
affiliates of ANTERO to solicit AGENT’s Cardholders for the sale of any products
or services without the expressed, written permission of AGENT.

 
d.  
No Interest, Right or License.  All Confidential Information, as well as all
Proprietary Relationships and Proprietary Opportunities, shall remain the
property of each Party and, other than to use the Confidential Information and
the knowledge of the Proprietary Relationships and

 

 
Antero Payment Solutions a wholly-owned subsidiary of Anoteros, Inc. - Private
Label Agreement - Page 6 of 10

--------------------------------------------------------------------------------

 

[graphic.jpg]
Antero Payment Solutions
24328 Vermont Ave #300
Harbor City, Ca. 90710
Office (310) 997-2482
Toll free (800) 499-0072
Fax (310) 954-9243
www.anteropaymentsolutions.com
 


  
Proprietary Opportunities to operate under this Agreement, neither, the
execution, delivery nor performance of this Agreement shall be construed as
granting or conferring to the other Party any interest, right or license in or
to any Confidential Information, Proprietary Relationship or Proprietary
Opportunity.  Without limiting the generality of the foregoing, AGENT shall not
acquire any interest, right or license in or to the ANTERO Products or any
aspect thereof.

 
 
10.  
Term and Termination.

 
a.  
The initial term of this Agreement shall be for a period of three (3) years
commencing on the date this Agreement is executed.  Unless either Party notifies
the other not later than three (3) months prior to the expiration of the initial
term that it does not wish to renew this Agreement for a subsequent term, this
Agreement shall automatically renew for an additional term of three (3) years
upon the same terms and conditions.  Nothing herein to the contrary, the Parties
hereto shall have the right to modify all or part of this Agreement, provided
that such modification shall be in writing and signed by all Parties hereto
before such shall become effective and binding on the Parties hereto.



b.  
Either Party may terminate this Agreement immediately upon written notice to the
other if (i) the other Party has breached any of its material obligations under
this Agreement and has failed to cure such breach within thirty (30) days of
receiving written notice of the breach from the other Party, or (ii) has filed
any petition in any court for receivership, reorganization, bankruptcy,
arrangement or relief from or creditors, or has made any assignment for the
benefit of creditors, or has any substantial part of its assets subjected to any
involuntary lien, which is not cured or removed within thirty (30) days after
notice thereof.



c.  
Notwithstanding the foregoing in this Section 9, Company may terminate this
Agreement with immediate effect if any of the following occur:



(i)           AGENT is proven to have participated in any fraudulent activity,
or any activity that causes the Bank or Company to violate the Visa U.S.A. Inc.
Operating Regulations, or any other activities that may result in undue economic
hardship or damage to the goodwill of the Bank or Visa system;


(ii)           Bank is at any time unable to offer Accounts or support the
Private Label Program due to federal, state, and/or Visa laws and regulations;
or


(iii)           AGENT makes any representation or warranty that shall prove to
have been or become false or misleading in any material respect, or any
unauthorized representation of the Bank, Visa, or the Private Label Program
without correcting or remedying such transgression within (5) days of receiving
notice of such violation. Repeat, deliberate offenses will result in immediate
termination of this Agreement.


d.  
If this Agreement is terminated by either Party under sub-parts 9.b. or 9.c.,
above, then Company shall have no continued payment obligation to AGENT after
the effective date of termination.



e.  
Company shall have the right to hold a quarterly review (for the Initial Term of
this Agreement, and annually thereafter) with AGENT concerning the AGENT’s sales
efforts and level of success in


 
Antero Payment Solutions a wholly-owned subsidiary of Anoteros, Inc. - Private
Label Agreement - Page 7 of 10

--------------------------------------------------------------------------------

 

[graphic.jpg]
Antero Payment Solutions
24328 Vermont Ave #300
Harbor City, Ca. 90710
Office (310) 997-2482
Toll free (800) 499-0072
Fax (310) 954-9243
www.anteropaymentsolutions.com
 


  
promoting and selling the Private Label Program to prospective
Accountholders.  If no new Accounts are issued by the Bank over a ninety (90)
day period, and the AGENT is not making commercially reasonable efforts to
promote and sell the Private Label Program, then the Company shall have the
right to terminate this Agreement with immediate effect upon notice to
AGENT.  Maintaining an active card volume of 50,000+ shall excuse AGENT from any
such review in any period.



f.  
Upon receiving Company’s notice of termination, subject to the terms of Section
10.e. AGENT shall immediately cease all promotional efforts for Company and the
Private Label Program, including any existing or potential Accountholder
discussions about Company and the Private Label Program. AGENT shall immediately
eliminate all links to Company’s website, remove all Company information and
materials from AGENT’s website, and return all marketing and sales materials to
Company.



g.  
The following provisions shall survive expiration or termination of this
Agreement for any reason: 5, 6, 7, 8, 10.D, 10.E., 10.F., 10.G., 11 through 17.

 
11.  
Mutual Indemnification.

 
AGENT shall defend, indemnify and hold Company harmless from and against any and
all costs, liabilities, losses and expenses including, but not limited to,
reasonable attorneys’ fees, resulting from the negligent and other unlawful acts
or omissions of AGENT as well as every claim against Company arising from any
representation or warranty AGENT makes to Accountholders beyond those
representations and warranties that Company provides in its own agreements and
documentation that accompany the Private Label Program.
 
Company shall defend, indemnify and hold AGENT harmless from and against any and
all costs, liabilities, losses and expenses including, but not limited to,
reasonable attorneys’ fees, resulting from the negligent and other unlawful acts
or omissions of Company as well as every claim against AGENT arising from any
representation or warranty Company makes to Accountholders beyond those
representations and warranties that AGENT provides in its own agreements and
documentation, by authorization of Company or otherwise, that accompany the
Private Label Program.
 
 
12.  
Independent Contractors.

 
AGENT and Company are independent contractors and neither Party has the
authority to bind the other Party to any third person. Nothing in this Agreement
shall be construed to constitute AGENT as a partner or joint venture of or with
Company.  AGENT agrees to defend, indemnify and hold Company, its owners,
officers, and employees harmless against any claim by any government agency for
any taxes or other payments owed by AGENT to such government agency as a result
of this Agreement, except where based on Company's net income. AGENT also agrees
that it is not a representative of Bank.  AGENT also agrees that any
compensation it is due will come only from Company, and it will not pursue, nor
does it have a right to pursue compensation from Bank or any other Party under
any circumstance whatsoever.
 
13.  
Entire Agreement.

 
This Agreement constitutes the entire agreement between AGENT and Company
concerning the subject

 
Antero Payment Solutions a wholly-owned subsidiary of Anoteros, Inc. - Private
Label Agreement - Page 8 of 10

--------------------------------------------------------------------------------

 

[graphic.jpg]
Antero Payment Solutions
24328 Vermont Ave #300
Harbor City, Ca. 90710
Office (310) 997-2482
Toll free (800) 499-0072
Fax (310) 954-9243
www.anteropaymentsolutions.com
 


matter herein and supersedes all prior or contemporaneous agreements, written or
oral, between the Parties. This Agreement may not be modified except by a
written document signed by an authorized representative of both Parties.
 
14.  
Notices.

 
All notices required or provided for in this Agreement shall be in writing and
delivered in person, by delivery service, certified or registered mail.  Notice
shall be deemed given on actual receipt.  Notices shall be addressed as follows:


If to Company:
Antero Payment Solutions, Inc.
24328 Vermont Ave #300
Harbor City, Ca. 90710


If to AGENT:
PayRoll Innovations, LLC
1733 West 12600 South, Suite 121
Riverton, UT 84065
 
15.  
Waiver.

 
Neither Party may waive any term or excuse any breach of this Agreement unless
such waiver or excuse is in writing and signed by the Party to be bound by such
waiver.
 
16.  
No Assignment.

 
AGENT shall not assign any of its rights or delegate any of its duties under
this Agreement, by operation of law or otherwise, without the prior express
written consent of Company.
 
17.  
Governing Law / Arbitration.

 
a.  
This Agreement shall be governed by and interpreted in accordance with the laws
of the State of Nevada, U.S.A., without regard to its conflict of laws
provisions.



b.  
All disputes arising in connection with this Agreement, which disputes have not
been settled by mutual and amicable agreement, shall be finally settled by
arbitration in accordance with the Commercial Arbitration Rules of the American
Arbitration Association (the “AAA”) in effect as of the date first above written
(the “AAA Commercial Rules”).  Any such arbitration shall take place exclusively
in the English language in the county of Clark County, Nevada The arbitration
panel will consist of one arbitrator, appointed upon the mutual agreement of the
Parties, acting reasonably.  Each Party shall bear its own expenses and shall
share equally in arbitrator’s fees and related expenses, provided that once an
arbitration judgment is entered, the prevailing Party shall be entitled to
recover reasonable attorneys’ and/or expert fees and related costs as
damages.  The arbitrator will be empowered to, at either Party’s request, grant
injunctive relief. An award granted by the arbitrator will be the exclusive
remedy of the Parties for all claims, counterclaims, issues, or accountings
presented or pleaded to the arbitrator.  Judgment upon the arbitral award may be
entered in any court


 
Antero Payment Solutions a wholly-owned subsidiary of Anoteros, Inc. - Private
Label Agreement - Page 9 of 10

--------------------------------------------------------------------------------

 

[graphic.jpg]
Antero Payment Solutions
24328 Vermont Ave #300
Harbor City, Ca. 90710
Office (310) 997-2482
Toll free (800) 499-0072
Fax (310) 954-9243
www.anteropaymentsolutions.com
 


 
that has jurisdiction thereof.  Any additional costs, fees or expenses incurred
in enforcing the arbitral award will be charged against the Party that
unsuccessfully resists its enforcement.  The arbitrator shall apply the
substantive law of Nevada, without regard to its conflict of laws provisions.



c.  
Nothing is this Section will prevent either Party from seeking interim
injunctive relief or filing an action against the other Party in the courts
having jurisdiction over it in order to enforce an arbitral award granted
pursuant to a proceeding under this Section.



WHEREFORE, the Parties have signed this Agreement by their duly authorized
representatives.





Antero Payment Solutions, Inc.
Agent: ______________________________________
   
By: /s/ Michael J. Sinnwell, Jr.
By: /s/ Nathaniel Bunnell
Name: Michael J. Sinnwell Jr
Name: Nathaniel Bunnell
Title: President
Title: President
Date: 10/3/2011
Date: 10/3/2011
















                                                                                                                    
This Space was Intentionally Left Blank
 

 FOR ANTERO / VERITEC OFFICE USE  Sales AGENT Tracking Number:
____________________________________________

 



 
Antero Payment Solutions a wholly-owned subsidiary of Anoteros, Inc. - Private
Label Agreement - Page 10 of 10

--------------------------------------------------------------------------------

 

 

   

 
 

                       

 